Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 2, 2018

                                      No. 04-17-00104-CR

                                     Dustin Lee OSBORNE,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR9229B
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
The State’s brief was originally due to be filed on December 28, 2017. The State’s first motion
for extension of time was granted, extending the deadline for filing the brief to January 28, 2018.
On February 1, 2018, the State filed a motion requesting an additional extension of time to file
the brief until February 28, 2018, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE WILL BE
GRANTED. The State’s brief must be filed by February 28, 2018


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court